DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The action is responsive to the Amendment filed on February 3, 2022.  No claims were amended or cancelled.  Claims 1-14 remain cancelled.  Thus, claims 15-34 are pending. 

Claim Rejections - 35 USC § 101 Non-Statutory
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Specifically, representative Claim 1 recites:
A system coupled to a body of interest, the system comprising: a processor configured to: calculate a first standard deviation value for normal gravity for a selected history epoch based on inertial measurement unit (IMU) measurements obtained by an IMU coupled to the body of interest; calculate a second standard deviation value for earth rate for the selected history epoch based on the IMU measurements; calculate an adaptive normal gravity threshold value for the selected history epoch based on at least an average of a plurality of first standard deviation values that include (1) other first standard deviation values for normal gravity calculate an adaptive earth rate threshold value based on at least an average of a plurality of second standard deviation values that include (1) other second standard deviation values for earth rate for the selected number of previous history epochs and (2) the second standard deviation value for earth rate calculated for the selected history epoch; and compare the first standard deviation value to the adaptive normal gravity threshold value and the second standard deviation value to the adaptive earth rate threshold value to determine if the body of interest is moving or is stationary for the selected history epoch.
The claim limitations in the abstract idea have been highlighted in bold above.
Similar limitations comprise the abstract ideas of claim 26.
Under Step 1 of the analysis, claim 15 does belong to a statutory category, namely it is a system claim.  Likewise, and claim 26 is a process claim.  
Under Step 2A, prong 1, claim 15 is found to include at least one judicial exception, that being a mathematical process.  This can be seen in the claim limitations of “calculate a first standard deviation value for normal gravity…”  (see, for example, pg. 10, ln 4, to pg. 11, ln 15, including equations, of the instant specification), “calculate a second standard deviation value for earth rate…”  (see, for example, pg. 11, ln 24, to pg. 12, ln 4, of the instant specification), “calculate an adaptive normal gravity threshold value…”  (see, for example, FIG. 3; pg. 15, ln 21, to pg. 16, ln 17, including equations, of the instant specification), “calculate an adaptive earth rate threshold value…”  (see, for example, pg. 11, ln 24, to pg. 12, ln 4, of the instant specification).  Claim 15 additionally recites a mental process “compare the first standard deviation value to the adaptive normal gravity threshold value and the second standard deviation 
Similar judicial exception comprise the abstract ideas of claim 26.
What remains of the claimed method are merely a data receiving step, obtaining measurements from an inertial measurement unit (IMU) coupled to a body of interest (see, for example, pg. 6, ln 10-14, of the instant specification), which is set forth at a highly generic level, and which comprises an insignificant extra-solution activity.  See MPEP 2106.05(g) “Insignificant Extra-Solution Activity,” Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).
Additionally, under Step 2A, prong 2 of the analysis, no specific practical application associated is with the claimed method.  For instance, nothing is done once it is determined if the body of interest is moving or is stationary for the selected history epoch.
Under Step 2B, since the only step outside the judicial exceptions is a generic data receiving step, the claim does not include significantly more than the judicial exception.  As a result of the above analysis, claim 15, as well as claim 26, do not appear to be patent eligible under 101.
With regards to the dependent claims, claims 16-25 and 27-34 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. 

Response to Arguments
Applicant’s arguments filed on February 3, 2022 have been fully considered.  Applicant’s arguments regarding the citied prior art are persuasive.  Applicant’s arguments regarding the rejections under section 101 are not persuasive.  
Applicant’s argue (Remarks pg. 15-16) that the cited prior art of record fails to disclose “compare the first standard deviation value to the adaptive normal gravity threshold value and the second standard deviation value to the adaptive earth rate threshold value to determine if the body of interest is moving or is stationary for the selected history epoch,” as recited in the claim(s).  Applicant’s arguments are persuasive, Faulkner, in view of Aguib and Kadosh, does not fairly disclose the limitation of “compare the first standard deviation value to the adaptive normal gravity threshold value and the second standard deviation value to the adaptive earth rate threshold value, to determine if the body of interest is moving or is stationary for the selected history epoch,” as recited in the claim(s).  

Applicants’ argue (Remarks pp. 11-13) that claims 15-34 are directed to patent eligible subject matter and cites to SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (Fed. Cir. 2010); Bascom Global Internet v. AT&T Mobility LLC, No. 2015-1763 (Fed. Cir. Jun. 27, 2016) cases, and to the Berkheimer Memo.  Applicant’s arguments are not well taken.
Under Step 2A, prong 1, claim 1 is found to include at least one judicial exception, the mathematical processes of “calculating a predicted optimal time to perform the agricultural operation in the field…” and “adjusting the predicted optimal time to perform the agricultural operation calculated by the agricultural model…to generate the suggested optimal time to See above.}). 
Under Step 2A, prong 1, claim 15, as well as claim 26, includes at least one judicial exception.  Claim15, as well as claim 26, comprises the mathematical processes of: “calculate a first standard deviation value for normal gravity…”  (pg. 10, ln 4, to pg. 11, ln 15, including equations, of the instant specification), “calculate a second standard deviation value for earth rate…”  (pg. 11, ln 24, to pg. 12, ln 4, of the instant specification), “calculate an adaptive normal gravity threshold value…”  (FIG. 3; pg. 15, ln 21, to pg. 16, ln 17, including equations, of the instant specification), “calculate an adaptive earth rate threshold value…”  (pg. 11, ln 24, to pg. 12, ln 4, of the instant specification); and the mental process of: “compare the first standard deviation value to the adaptive normal gravity threshold value and the second standard deviation value to the adaptive earth rate threshold value…,” (see, for example, pg. 12, ln 16, to pg. 13, ln 4, of the instant specification).  Therefore, each method step recited in claim 15, as well as claim 26, recites a judicial exception.  
What remains of the claimed method are merely a data receiving step, obtaining measurements from an inertial measurement unit (IMU) coupled to a body of interest (pg. 6, ln 10-14, of the instant specification), which is set forth at a highly generic level, and which comprises an insignificant extra-solution activity.  See MPEP 2106.05(g) “Insignificant Extra-Solution Activity,” Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).  
Regarding the Berkheimer Memo, U.S. Patent Publication: US 2009/0254276 A1, to Faulkner et al., discloses obtaining measurements from an inertial measurement unit (IMU) coupled to a body of interest (Faulkner: FIG. 1; ¶30-31 [“IMU 14 and DMC 16 are shown attached to the shoe of user 11.”]).  Thus, obtaining measurements from an inertial measurement 
Additionally, under Step 2A, prong 2 of the analysis, no specific practical application associated is with the claimed method.  For instance, nothing is done once it is determined if the body of interest is moving or is stationary for the selected history epoch.
Under Step 2B, since the only step outside the judicial exceptions is a generic data receiving step, the claim does not include significantly more than the judicial exception.  As a result of the above analysis, claim 15, as well as claim 26, do not appear to be patent eligible under 101.
Regarding the Bascom decision, the court was reminded “The court must first “determine whether the claims at issue are directed to a patent-ineligible concept.” Alice, 134 S. Ct. at 2355. If so, the court must then “consider the elements of each claim both individually and ‘as an ordered combination’ to determine whether the additional elements ‘transform the nature of the claim’ into a patent-eligible application.” Id. (quoting Mayo, 132 S. Ct. at 1298, 1297).
Claim 15, as well as claim 26, recites a series of abstract idea method steps which do not require/recite a special/unique ordered combination of method steps for determining determine if a body of interest is moving or stationary for a selected history epoch.  Thus, the recited method steps as an ordered combination, do not amount to significantly more than the abstract idea.
Thus, there is no equivalent to Bascom in claim 15, as well as claim 26, as presently presented and the pending claims are distinguishable from Bascom.

SiRF decision, “In the Electric Power Grp. (Electric Power Grp., LLC v. Alstrom S.A., 830 F.3d 1350, 2016 WL 4073318, at *3 (Fed. Cir. 2016)) decision, the court stated:
Accordingly, we have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas. See, e.g., Internet Patents, 790 F.3d at 1349; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347 (Fed. Cir. 2014); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011). In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category. See, e.g., TLI Commc’ns, 823 F.3d at 613; Digitech, 758 F.3d at 1351; SmartGene, Inc. v. Advanced Biological Labs., SA, 555 F. App’x 950, 955 (Fed. Cir. 2014); Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011); SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (Fed. Cir. 2010); see also Mayo, 132 S. Ct. at 1301; Parker v. Flook, 437 U.S. 584, 589–90 (1978); Gottschalk v. Benson, 409 U.S. 63, 67 (1972). And we have recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis.”

The elements recited in claim 15, as well as claim 26, for determining determine if a body of interest is moving or stationary for a selected history epoch, are analogous to the fact pattern of the Electric Power Group decision.  The elements recited in claim 15, as well as claim 26, as a whole does/do not confine the claim to a particular useful application, and does/do not amount to significantly more than the abstract idea itself.  The recited data receiving step, obtaining measurements from an inertial measurement unit (IMU) coupled to a body of interest, is set forth at a highly generic level, and which comprises an insignificant extra-solution activity.  See MPEP 2106.05(g) “Insignificant Extra-Solution Activity,” Parker v. Flook, 437 U.S. 584, 588-
Therefore, the rejection of claim 15, as well as claim 26, and dependent claims 16-25 and 27-34, under section 101, is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303)297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JEFFREY P AIELLO/Examiner, Art Unit 2864